DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-3, 5, and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Nueffer et al. (US 2012/0081792, “Nueffer”), in view of Veerasamy et al. (US 2005/0129934, “Veerasamy”) and further in view of Okano et al. (US 2009/0002821, “Okano”), do not disclose or suggest: An article, comprising: a substrate having a substrate surface; and an anti-reflection coating disposed on the substrate surface forming a coated surface, wherein the anti-reflection coating comprises a plurality of sub-layer sets, each sub-layer set comprising a first low RI sub-layer and a second high RI sub-layer, wherein the first low RI sub-layer comprises SiO2, Al2O3, GeO2, SiO, AIOXNy, SiOxNy, SiyAlvOxNy, MgO, MgF2, BaF2, CaF2, DyF3, YbF3, YF3, CeF3, or combinations thereof, wherein the second high RI sub-layer comprises SiuAlvOxNy, AlN, AIOxNy, SiOxNy, HfO2, Y2O3, MoO3, or combinations thereof, wherein a total thickness of the second high RI sub-layers in the anti-reflection coating is about 50 nm or greater, wherein the coated surface exhibits a first average reflectance when the coated surface is in a pristine condition, and a second average reflectance after removal of a surface thickness of about 20 nm to about 500 nm of the anti-reflection coating from the coated surface that provides a contrast ratio (the second average reflectance: the first average reflectance) in the range from about 0.5 to about 50, over the visible spectrum, wherein the anti-reflection coating has a thickness that is greater than the surface thickness and wherein the reflectance is measured under a CIE illuminant, wherein the anti-reflection coating further comprises a first anti-reflection coating and a second anti-reflection coating, wherein the first anti-reflection coating is disposed on the substrate surface and comprises a scratch-resistant coating, the scratch- resistant coating comprising SiyAl,O,Ny, Ta2Os, Nb2O5, AIN, Si3Ny, AIOxNy, SiON, HfO2, TiO2, ZrO2, Y203, AlbO3, MoO3, or combinations thereof, and further wherein the second anti-reflection coating is disposed on the first anti-reflection coating, and further wherein the scratch-resistant coating further comprises a hardness of about 5 GPa or greater and a thickness from about 100 nm to about 10000 nm.	The closest prior art of record, Nueffer, teaches a substrate (e.g., Fig. 3, hardcoat substrate layer) having thereon an anti-reflection coating having a high refractive index layer (may be, e.g., SiOxNy, [0018]) and a low refractive index layer ([0021], may be SiO2 and see Fig. 3). Nueffer teaches high refractive index layer having a refractive index of greater than 1.65 and a thickness of about 40 nm and thus an optical thickness of around 65 nm (see, e.g., Fig. 3 and [0022]) and teaches that the low refractive index layer may have a thickness of around, for example, 60 nm and a refractive index of less than 1.5, thus having an optical thickness of around 90 nm ([0035], e.g., Fig. 3). Nueffer additionally teaches that the layers may be arranged in any suitable manner in order to create a functional antireflective article having good strength and optical properties ([0058]).	Nueffer fails to specifically teach the inclusion of a scratch resistant coating and fails to specifically teach that the anti-scratch coating layer is underneath the first or second anti-reflection coating. In the same field of endeavor of glass components (e.g., [0012]), Veerasamy teaches an anti-scratch, anti-etch, or anti-abrasion layers comprising various oxides, including silicon nitride or silicon oxide components ([0033], [0034]), for use on a glass component that helps to improve resistance to scratching and certain solvents (e.g., [0031], [0012]). Further, Okano teaches that it is known to apply an anti-abrasion layer underneath an anti-reflection coating in order to improve the chemical resistance, surface hardness, moisture and heat resistance, abrasion resistance, coating properties, and cracking resistance of the anti-reflection layer ([0099], and see [0050] - [0059]). However, the prior art fails to specifically teach the anti-scratch coating having the claimed hardness characteristics and thicknesses and in combination with the remaining claimed features of the independent claims. While these features may be taught in the prior art individually, they are not described in combination with the remaining claimed features, and it is not clear why the person of ordinary skill in the art at the time of filing would combine them. Therefore, their combination with the remaining features of the claimed articles would not have been obvious to the ordinarily skilled artisan at the time of filing. Therefore, the claimed articles comprising the anti-reflection coatings having the claimed properties and having the specifically claimed scratch-resistant coating would not have been obvious to the ordinarily skilled artisan at the time of filing.	The combination of elements as set forth in the independent claims 1, 8, 9, 15, and 22 and dependent claims 2, 3, 5, 10-14, and 16-21 are not disclosed or made obvious by the prior art for the reasons explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782